Judgment, Supreme Court, New York County (Diane Lebedeff, J., and a jury), entered January 12, 1996, awarding plaintiff Nicole Blass the principal sum of $150,000, plaintiff Rachael Lee the principal sum of $475,000, plaintiff Gillian Kushner the principal sum of $315,000 and plaintiff Gi-Young Chun, also known as Diane Chun, the principal sum of $700,000, unanimously affirmed, with costs.
The emergency doctrine was properly charged since the reasonableness of defendant Ricky Sarg’s conduct was for the jury (see, Kuci v Manhattan & Bronx Surface Tr. Operating Auth., 88 NY2d 923). The situation here, in which defendant Sarg’s car ran off the turnpike and struck plaintiffs in what Sarg claimed was an effort to avoid decedent’s vehicle that was illegally stopped at night without its brake lights on in a lane of traffic, raised an issue of fact for jury resolution.
*188We reject defendant Hong’s argument that the conduct of the other driver was the sole proximate cause of the accident since there can be more than one proximate cause, and that issue was properly submitted to the jury. We find that none of the awards deviate materially from what is reasonable compensation under the circumstances. Concur—Sullivan, J. P., Ellerin, Tom, Mazzarelli and Andrias, JJ.